Citation Nr: 0214846	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-23 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from July 1946 to December 
1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Houston, 
Texas, which denied the veteran's claim of entitlement to 
service connection for a claimed disorderof the right knee.  
The veteran filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case (SOC).  In 
October 2000 the veteran perfected his appeal, and the issue 
was subsequently certified to the Board.  


FINDING OF FACT

The competent and probative medical evidence of record is 
against a finding that the veteran has a current right knee 
disability which is the result of any incident or event of 
active military service.


CONCLUSION OF LAW

The veteran has no current right knee disability that was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

During the course of this claim and appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday, supra; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); see also Stephens v. 
Principi, 16 Vet. App. 191 (2002) (per curiam) (holding that 
a remand for the Board to consider the matters on appeal in 
light of the VCAA sections codified at sections 5102, 5103 
and 5103A is not required).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOC provided by 
the RO in June 1999, October 2000, and June and August 2002, 
respectively, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  More specifically, the veteran has been advised 
that he needed to submit evidence that he has a current right 
knee condition that is attributable to an incident or event 
in service.  The veteran was informed that if he adequately 
identified relevant records, the RO would attempt to obtain 
such records on his behalf.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  

The Board has carefully considered the unfortunate absence of 
service medical records in this case.  As noted above, VA's 
duty to assist includes making reasonable efforts to obtain 
medical and other records that are relevant to the veteran's 
claim, unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  See VCAA § 3(a) (to be codified at 38 
U.S.C. § 5103A).  The Board is aware of the decision of Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), which held that a 
single request for pertinent service medical records does not 
fulfill the duty to assist, and that inherent in the duty to 
assist is a requirement to notify the veteran if VA is unable 
to obtain pertinent service medical records so that the 
veteran may know the basis for the denial of his claim; may 
independently attempt to obtain service medical records; and 
may submit alternative evidence.  

In this case, the RO sent requests in December 2000 and 
February 2002 for copies of the veteran's service medical 
records.  In November 2001 and May 2002, the RO received 
correspondence from the National Personnel Records Center 
(NPRC) that service medical records pertaining to the veteran 
could be not be located, other than a December 1946 
sick/morning report that indicated treatment for a congenital 
hand deformity.  Additionally, in correspondence dated June 
2002 the NPRC noted that VA had been provided some medical 
records in accordance with the veteran's claim of entitlement 
to service connection for a bilateral hand disability in 
1946.  

The Board has carefully considered the provisions of the VCAA 
and the decision in Hayre in light of the record on appeal, 
and finds that the development of this claim with respect to 
the service medical records has been consistent with the 
provisions of the new law.  The RO has twice attempted to 
locate the veteran's service medical records.  Those records 
cannot be located.  

The Board wishes to make it clear that it understands that 
the Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
has been undertaken with this heightened duty in mind.  In 
particular, the Board will assume that the veteran injured 
his right knee sometime between September and October 1946.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

II.  Discussion and Legal Analysis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated byservice.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Notwithstanding the lack of a diagnosis during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In the present case, the veteran contends that he injured his 
right knee in service and was hospitalized at the Aberdeen 
Proving Ground Army Hospital sometime between September and 
October 1946.  The service medical records that are already a 
part of the veteran's claims folder, including his enlistment 
record and certificate of disability discharge, are silent 
for any complaint, treatment, or diagnosis or a right knee 
disability.  

The RO requested additional service medical records from the 
NPRC in December 2000.  The NPRC sent a response in November 
2001, which indicated that no such records were found and 
that the loss was possibly related to a fire at the NPRC in 
1973.  The RO sent a second request in February 2002 to the 
NPRC for sick/morning records from the Aberdeen Proving 
Ground Army Hospital.  In May 2002 the NPRC indicated that a 
search of sick/morning records was negative except for one 
dated in December 1946, which was received by RO but is 
silent for any complaint, treatment, or diagnosis of a right 
knee condition.  

In light of the veteran's missing service medical records, 
the case law increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant; however, it does not lower the 
legal standard for proving a claim for service connection.  
See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  It is indeed 
unfortunate that the veteran's service medical records are 
unavailable.  However, a grant of service connection requires 
an etiological link between that injury and the currently 
claimed disability.  

Even without the well-grounded-claim requirement, a veteran 
who has made a showing of in-service incurrence or 
aggravation of a disease or injury "must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

As discussed above, the veteran has repeatedly been informed 
of the evidence needed to support his claim, i.e. evidence of 
a current disability due to an incident or event in service.  
However, he has not submitted evidence of a current right 
knee disability, or of a nexus between any such disability 
and an injury in service.  More specifically, the veteran has 
not submitted any treatment records indicating a current 
right knee disability.  In addition, he has not adequately 
identified the names, addresses, or approximate dates of any 
treatment since separation so that the RO might attempt to 
obtain that evidence on his behalf.  

The Board notes that, where there is a chronic disease shown 
as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  In the present case, 
even assuming for the sake of our decision that the veteran 
sustained some kind of a right knee injury in service, there 
is no evidence of any complaint, treatment, or diagnosis of a 
chronic right knee condition for the last 56 years.  

The Board further notes that the veteran does not appear to 
contend, and the competent medical evidence of record does 
not indicate, that the veteran had a pre-existing right knee 
disability that was aggravated by service.  38 C.F.R. 
§ 3.306.  In fact, the veteran's July 1946 enlistment record 
is silent for any complaint, treatment, notation, or 
diagnosis of a right knee condition.  

No matter how sincerely the veteran believes that he has a 
right knee disability that was incurred in service, the Board 
notes that as a lay person he is incompetent to opine as to 
diagnosis or etiology.  His opinion in that regard is 
entitled to no weight.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In the absence of a diagnosed disability, service connection 
cannot be granted.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  In the present case, there is no competent 
medical evidence of a current diagnosis of a right knee 
disability.  Therefore, and for the reasons discussed above, 
the Board finds that the competent evidence of record is not 
in relative equipoise, the veteran is not entitled to the 
application of the benefit-of-the-doubt doctrine, and service 
connection cannot be awarded.  


ORDER

Service connection for a right knee disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

